DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 9-10, the claim feature “determine whether or not execution of future instructions is to be performed” is considered as containing new subject matter which was not disclosed in the original specification. The original disclosure does not disclose a future instruction is “determined not to execute”. Affecting execution is not equivalent to no execution. 
Claims 2-16 dependent on claim 1; thus they are rejected for the same reason as set forth above. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim 18 is considered as intending to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajwar (US 9,182,986).

	Referring to claim 1 and 17-18, Rajwar discloses a data processing apparatus (fig. 8, processor pipeline) comprising:
	a plurality of storage circuits (fig. 5A, register file 502) to store data; and
	execution circuitry (fig. 8, execute stage) to perform operations using the storage circuits in response to instructions (fig. 5A, instruction sequence 510), wherein
	the instructions include a relinquish instruction (fig. 5A, instruction 514);
	the execution circuitry responds to the relinquish instruction by storing a stored indication (fig. 5A, instruction 514 PhysID_1 stored into free list array 503) that one of the plurality of storage circuit is an unused storage circuit (fig. 5A, free list array 503); and


	As to claim 2, Rajwar discloses the apparatus of claim 1, comprising: context saving circuitry (fig. 5B, copy-on-write buffer COW 504) to save a set of the storage circuits in response to a context switch (fig. 2, speculative execution 207), wherein the future instructions (fig. 2, instruction 215/216) comprise context switching instructions to perform the context switch (fig. 5B, R1’ and R1’’ in RAT 501 for speculative execution).
	
As to claim 5, Rajwar discloses the apparatus of claim 2, wherein the context saving circuitry saves an identity (fig. 5B, PhysID_1 in COW buffer) of either the unused storage circuit or other than unused storage circuit.

	As to claim 6, Rajwar discloses the apparatus of clam 1, comprising: issue circuitry (fig. 2, instruction fetch 201) to receive the instruction stream order and to issue the instruction 

	As to claim 10, Rajwar discloses the apparatus of claim 1, wherein each of the plurality of storage circuit is simultaneously addressable (fig. 5A, physical register file 502 with addressable space 511).

	As to claims 11-12, Rajwar discloses the apparatus of claim 1, wherein each of the plurality of storage circuit stores a plurality of data values and/or capacity of 1K bytes (fig. 5A, register file 502).

	As to claim 13, Rajwar discloses the apparatus of claim 1, wherein the execution circuitry responds to the relinquish instruction by performing the operations and indicates that the plurality of storage circuits as the unused storage circuit (fig. 5A, free list array 503).

	As to claim 14, Rajwar discloses the apparatus of claim 1, wherein the instructions comprise a field (fig. 5A, destination register R1 of instruction 514 no speculative) to indicate whether that instruction is the relinquish instruction.



	As to claim 16, Gschwind discloses the apparatus of claim 1, wherein the storage circuit are registers; and the unused storage circuit is an unused register in the registers (fig. 5, register files 502).

Allowable Subject Matter
Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 6,101,597 discloses scheduling dependent instruction operations in a pipelined processor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182